Exhibit 10.5

 

JOHN DEERE

 

 SENIOR SUPPLEMENTARY PENSION BENEFIT PLAN

 

 

AS AMENDED AND RESTATED EFFECTIVE:  1 NOVEMBER 1992

 

AMENDED MAY 1993 - EFFECTIVE 1 JULY 1993

 

AMENDED 8 DECEMBER 1993 -  EFFECTIVE 1 JULY 1993

 

AMENDED 7 DECEMBER 1994

 

AMENDED MAY 1995 - EFFECTIVE 1 JANUARY 1995

 

AMENDED 4 DECEMBER 1996 - EFFECTIVE 1 JANUARY 1997

 

AMENDED 26 MAY 1999 – EFFECTIVE 26 MAY 1999

 

AMENDED 19 JULY 1999 – EFFECTIVE 1 JULY 1999

 

AMENDED 12 JANUARY 2000 - EFFECTIVE 1 JANUARY 2000

 

AMENDED 31 JULY 2000 -EFFECTIVE 1 JANUARY 2000

 

AMENDED: 29 JANUARY 2002 - EFFECTIVE: 1 JANUARY 2002

 

AMENDED: 1 DECEMBER 2005 – EFFECTIVE: 1 JANUARY 2005

 

AMENDED: 13 DECEMBER 2007 – Effective: 1 January 2007

 

--------------------------------------------------------------------------------


 

JOHN DEERE

SENIOR SUPPLEMENTARY PENSION BENEFIT PLAN

 

TABLE OF CONTENTS

 

Article

 

 

Page

 

 

 

 

I.

ESTABLISHMENT, PURPOSE AND CONSTRUCTION

 

 

 

 

 

1.1

Establishment

1

 

1.2

Purpose

1

 

1.3

Effective Date and Plan Year

1

 

1.4

Application of Plan

2

 

1.5

Construction

2

 

 

 

 

II.

PARTICIPATION

 

 

 

 

 

 

2.1

Eligibility to Participate

3

 

2.2

Effect of Transfer

3

 

 

 

 

III.

SUPPLEMENTARY BENEFITS

 

 

 

 

 

 

3.1

Eligibility for Benefit

4

 

3.2

Amount of Benefit

4

 

3.3

Form of Payment and Commencement Date

4

 

3.4

Death Prior to Receipt of Lump Sum

5

 

3.5

Qualified Domestic Relations Order

6

 

 

 

 

IV.

ADMINISTRATION OF PLAN

 

 

 

 

 

 

4.1

Administration

7

 

4.2

Amendment, Modification or Termination

7

 

 

 

 

V.

MISCELLANEOUS

 

 

 

 

 

 

5.1

Employment Rights

9

 

5.2

Applicable Law

9

 

5.3

Non-Alienation

9

 

5.4

Withholding of Taxes

9

 

5.5

Funding and Rights Against Assets

9

 

5.6

Effect on Other Benefit Plans

9

 

i

--------------------------------------------------------------------------------


 

APPENDIX A

 

Article

A-1 APPLICATION; PAYMENT OF PLAN BENEFIT AFTER 2006

A-1

 

A-1.1

Application of this Article

A-1

 

A-1.2

Retirement During Calendar Year 2007 or Later

A-1

 

A-1.3

Termination During Calendar Year 2005 or Later

A-1

 

A-1.4

Termination Prior to 1 January 2005

A-1

 

A-1.5

One-Time Lump Sum.

A-1

Article

A-2 DEATH and DISABILITY BENEFITS

A-2

 

A-2.1

Application of Article A-2

A-2

 

A-2.2

No Additional Rights Because of Death

A-2

 

A-2.3

Rules Based on Timing of Death

A-3

 

A-2.4

Separation from Service Due to Disability

A-3

 

A-2.5

Return to Work Following Disability

A-4

 

 

 

 

APPENDIX B

 

 

 

Article 

B-1 MISCELLANEOUS PROVISIONS

B-1

 

B-1.1

Application of this Article

B-1

 

B-1.2

Impact of Vacation

B-1

 

B-1.3

Impact of Leave of Absence and Special Paid Leave of Absence

B-1

 

B-1.4

No Acceleration or Delay

B-2

Article 

B-2 AMENDMENT AND TERMINATION

B-2

 

B-2.1

Amendment and Termination

B-2

 

B-2.2

Plan Benefit in the Event of Termination

B-2

Article 

B-3 DEFINITIONS

B-2

 

B-3.1

Section References

B-2

 

B-3.2

Terms Defined

B-2

 

ii

--------------------------------------------------------------------------------


 

JOHN DEERE SENIOR SUPPLEMENTARY

PENSION BENEFIT PLAN

 

Article I.  Establishment, Purpose and Construction

 

1.1               Establishment.  Effective 1 November 1985, Deere & Company
established the John Deere Supplementary Pension Benefit Plan (the “Former
Plan”) for the benefit of the salaried employees on its United States payroll
and the salaried employees of its United States subsidiaries or affiliates that
chose to adopt the John Deere Pension Plan for Salaried Employees (“Salaried
Pension Plan”).  Deere & Company and its United States subsidiaries and
affiliates that have adopted the Salaried Pension Plan (jointly the “Company”)
are also deemed to have adopted the Former Plan.  The Company amended and
restated the Former Plan, and divided it into two separate plans, effective 1
November 1992. This John Deere Senior Supplementary Pension Benefit Plan (the
“Plan”) is one of the two plans which replaced the Former Plan.  Effective as of
1 January 2007, the Plan is amended pursuant to Section 409A of the Code, as set
forth in Appendices A and B, which form part of the Plan.  Amendments to the
Plan adopted in 2006 and 2007 are intended to align Plan provisions with prior
operational changes and avoid the imposition or any Participant of taxes and
interest pursuant to Section 409A of the Code.

 

1.2               Purpose.  The Company maintains a defined benefit pension
plan, known as the Salaried Pension Plan, which is intended to be a qualified
defined benefit pension plan which meets the requirements of Section 401(a) of
the Internal Revenue Code of 1986 (“Code”).  Section 401(a)(17) of the Code
limits the amount of compensation paid to a participant in a qualified defined
benefit pension plan which may be taken into account in determining benefits
under such a plan.  Section 415 of the Code limits the benefit which may be paid
under a qualified defined benefit pension plan.  This Plan is intended to
provide benefits which, when combined with the benefit actually payable under
the Salaried Pension Plan, are reasonably comparable to the benefits which
participants in the Salaried Pension Plan would have received under such plan if
there were no limitations imposed by Sections 401(a)(17) and 415 of the Code. 
This Plan is intended to qualify as an unfunded deferred compensation plan for a
select group of management or highly compensated employees, within the meaning
of Sections 201(2), 301(a)(3), and 401(a)(1) of the Employee Retirement Income
Security Act of 1974 (“ERISA”).

 

1.3               Effective Date and Plan Year.  This Plan shall be effective 1
November 1992.  Participants in the Former Plan who were receiving benefits
under the Former Plan as of 31 October 1992, and who are eligible employees as
defined in Section 2.1 below, shall receive the same benefit payments under this
Plan as they were receiving under the Former Plan as of 31 October 1992. 
Participants

 

1

--------------------------------------------------------------------------------


 

                      in the Former Plan who were not receiving benefits as of
31 October 1992, and who are eligible employees as defined in Section 2.1 below,
shall have no further rights under the Former Plan, but shall be entitled to
benefits, if any, only under the terms of this Plan.  The Plan Year shall be the
twelve-month period beginning on 1 November of each year and ending on 31
October of the following year.

 

1.4                 Application of Plan.  The terms of this Plan are applicable
only to eligible employees of the Company as described in Section 2.1 below who
(i) become eligible to receive benefit payments hereunder on or after 1
November 1992 or (ii) were receiving benefit payments under the Former Plan as
of 31 October 1992.

 

                      Notwithstanding any provision of this Plan to the
contrary, the provisions of Appendices A and B shall apply to payment of
benefits on or after 31 December 2006 and such appendices shall supersede the
other provisions of the Plan to the extent necessary to eliminate
inconsistencies between such Appendices and such other provisions of the Plan.

 

1.5                 Construction.  Unless the context clearly indicates
otherwise or unless specifically defined herein, all operative terms used in
this Plan shall have the meanings specified in the Salaried Pension Plan and
words in the masculine gender shall be deemed to include the feminine and neuter
genders and the singular shall be deemed to include the plural and vice versa.

 

2

--------------------------------------------------------------------------------


 

Article II.  Participation

 

2.1                 Eligibility to Participate.  Any employee participating in
the Salaried Pension Plan (or a surviving spouse of such employee) whose
retirement benefit upon termination from employment or death under such plan is
reduced by application of Article I, Section 14, of the Salaried Pension Plan
(or any other provision of the Salaried Pension Plan which limits benefits under
the plan as required by Section 415 of the Code) or the limitation on the amount
of annual compensation used for determining benefits under the Salaried Pension
Plan contained in Article III, Section 2, Paragraph C or Section 2.1, Paragraph
B of such plan (or any other provision which limits compensation used in
determining benefits under the Salaried Pension Plan as required by
Section 401(a)(17) of the Code) shall be eligible to participate in this Plan if
the compensation used in any year  to calculate the employee’s benefit under the
Salaried Pension Plan is equal to or greater than the maximum amount of
compensation which can be taken into account under Section 401(a)(17) of the
Code for purposes of determining such employee’s benefit under the Salaried
Pension Plan.

 

2.2                 Effect of Transfer.   An employee who is a participant in
this Plan and who ceases to be an eligible employee as described in Section 2.1
above shall cease to be a participant in this Plan upon such employee ceasing to
be an eligible employee and shall thereafter be eligible to participate in the
John Deere ERISA Supplementary Pension Benefit Plan, provided that such employee
continues as a salaried employee on the United States payroll of the Company.

 

3

--------------------------------------------------------------------------------


 

Article III.  Supplementary Benefits

 

3.1                 Eligibility for Benefit.  An eligible employee shall be
entitled to a benefit under this Plan in the event that such eligible employee’s
employment with the Company terminates by reason of death or retirement,
including deferred vested retirement, under the terms of the Salaried Pension
Plan.

 

3.2                 Amount of Benefit.  The amount of the supplementary benefit
payable under this Plan shall be the amount by which (A) exceeds (B) where:

 

(A)   equals the amount of an employee’s monthly pension benefit or survivor
benefit payable under the terms of the Salaried Pension Plan as in effect on the
date of the employee’s termination, retirement or death, but determined without
regard to any limitation on such benefit imposed in order to comply with the
limitation on benefits contained in Sections 401(a)(17) or 415 of the Code and
based on the employee’s total salary from the Company before the effect of any
salary deferral or reduction resulting from an election by the employee under
any Company sponsored plan or program; but excluding any matching and/or growth
factor Company contributions and/or flexible credits provided by the Company
under any such plan or program; and

 

(B)    equals such employee’s actual monthly pension benefit or survivor benefit
payable under the Salaried Pension Plan as in effect on the date of such
employee’s termination, retirement or death.

 

The determinations of the amount of (A) and (B) above shall be made using a
straight life annuity form.

 

Notwithstanding the foregoing, effective 1 January 2007, an eligible employee
pursuant to Section 3.1 above shall become entitled to the monthly retirement
benefit described in this Section 3.2 upon his or her Separation from Service
(as defined in Article B-3 of Appendix B); provided, however, that
Section B-1.2, if applicable, shall apply in calculating the amount of the
Participant’s benefit under the Plan, and the time and form of payment shall be
determined in accordance with Appendix A.

 

3.3                 Form of Payment and Commencement Date. The supplementary
benefit payable under this Plan shall be payable in the same manner and form as
the benefit paid to or with respect to an employee under the Salaried Pension
Plan and shall automatically commence on or about the same date as payments
under the Salaried Pension Plan and shall continue as long as benefits are
payable under the Salaried Pension Plan.

 

4

--------------------------------------------------------------------------------


 

                      Alternatively, the participant may elect to receive a lump
sum payment for all or a portion (in 10% increments from 10% to 90%) of the
Retirement benefits payable under this Plan including the 55% joint and survivor
annuity with a flat 11% load, adjusted for service accrued through 30 June 1993,
or 31 December 1993 in the case of the employees of John Deere Credit Company,
John Deere Health Care, Inc., or John Deere Insurance Group.   Written notice of
the participant’s election to receive a lump sum payment shall be irrevocable,
and must be received by the Company within the twelve (12) months prior to
payment, but in no event subsequent to the participant’s date of retirement. 
The lump sum payment shall be made to participant twelve (12) months after
receipt of notice by the Company but in no event prior to the participant’s
retirement.

 

Effective beginning 1 January 2002 and thereafter, the lump sum will be
calculated using an interest rate assumption equal to the average yield in
September of the preceding Plan Year on 30-year Treasury Constant Maturities (as
published in October by the Internal Revenue Service) and the mortality table
shall be based upon a fixed blend of 50% male mortality rates and 50% female
mortality rates from the Group Annuity Reserving Table (“GAR”), as set forth in
Revenue Ruling  2001-62, in effect at the beginning of the plan year in which
payment is made.  The age used in the calculation will be the age of the
Participant.

 

3.4                 Death Prior to Receipt of Lump Sum

 

If an active Participant or a Participant on Permanent and Total Disability dies
after receipt of notice by the Company pursuant to Section 3.3 of Participant’s
irrevocable election to receive a lump sum payment, but before the expiration of
twelve (12) months after receipt by the Company of such election, a surviving
spouse of the Participant who is eligible for a survivor benefit under the
Salaried Pension Plan will receive a lump sum survivor’s benefit under this
Plan.  The 55% surviving spouse lump sum benefit will be payable no earlier than
twelve (12) months following receipt of notice by the Company of the deceased
Participant’s irrevocable election but not before the first day of the month
following eligibility for a surviving spouse benefit under the Salaried Pension
Plan.

 

If a retired Participant or a Participant on Permanent and Total Disability
subsequently retires under Normal Retirement and dies after receipt of notice by
the Company pursuant to Section 3.3 election to receive a lump sum payment, but
before the expiration of twelve (12) months after receipt by the Company of such
election, a surviving spouse of the Participant who is eligible for a survivor
benefit under the Salaried Pension Plan will receive the Participant’s full lump
sum benefit under Section 3.3 of this Plan.  In the event the retired
Participant is unmarried at the date of death or the surviving spouse of the
deceased Participant is not eligible for survivor benefits under the

 

5

--------------------------------------------------------------------------------


 

Salaried Pension Plan, the Participant’s full lump sum benefit will be paid to
the deceased Participant’s estate.  The lump sum benefit will be payable no
earlier than twelve (12) months following receipt of notice by the Company of
the deceased Participant’s irrevocable election.

 

3.5                Qualified Domestic Relations Order

 

Distribution is prohibited under the Plan prior to the Participant’s retirement
and, in the event of a Qualified Domestic Relations Order, the Alternate Payee
must take distribution as a single lump sum payment within 180 days following
the Participant’s retirement under the Plan.

 

6

--------------------------------------------------------------------------------


 

Article IV.  Administration of Plan

 

4.1                 Administration.  This Plan shall be administered by the
Company (the “Administrator”).  The Administrator shall have the power to
construe and interpret this Plan, decide all questions of eligibility and
determine the amount, manner and time of payment of any benefits hereunder.  All
determinations of the Administrator shall be final, binding and conclusive on
all persons.

 

4.2                 Amendment, Modification or Termination.  The Board of
Directors of the Company, or, the Pension Plan Oversight Committee of the Board
may at any time amend or modify this Plan in their sole discretion, In addition,
the Deere & Company Management Compensation Committee (“Compensation Committee”)
shall have the authority to approve all amendments or modifications that:

 

a.      in the Compensation Committee’s judgment are procedural, technical or
administrative, but do not result in changes in the control and management of
the Plan assets; or

 

b.      in the Compensation Committee’s judgment are necessary or advisable to
comply with any changes in the laws or regulations applicable to the Plan; or

 

c.      in the Compensation Committee’s judgment are necessary or advisable to
implement provisions conforming to a collective bargaining agreement which has
been approved by the Board of Directors; or

 

d.      in the Compensation Committee’s judgment will not result in changes to
benefit levels exceeding $5 million dollars per amendment or modification during
the first full fiscal year that such changes are effective for the Plan; or

 

e.      are the subject of a specific delegation of authority from the Board of
Directors.

 

Provided, however, that this Plan shall not be amended or modified so as to
reduce or diminish the benefit then currently being paid to any employee or
surviving spouse of any former employee without such person’s consent.  The
power to terminate this Plan shall be reserved to the Board of Directors of
Deere & Company.  The procedure for amendment or modification of the Plan by
either the Board of Directors, or, to the extent so authorized, the Pension Plan
Oversight Committee, as the case may be, shall consist of:  the lawful adoption
of a written amendment or modification to the Plan by majority vote at a validly
held meeting or by unanimous written consent, followed by the filing of such
duly adopted amendment or modification by the Secretary with the

 

7

--------------------------------------------------------------------------------


 

official records of the Company.  If a subsidiary or affiliate of Deere &
Company that has adopted this Plan ceases to be a subsidiary or affiliate, the
participation in this Plan by the employees of such subsidiary or affiliate
shall terminate, and no employees of such former affiliate or subsidiary shall
accrue or be entitled to a benefit under this Plan on and after the date such
company ceases to be a subsidiary or affiliate of Deere & Company (other than
former employees who were receiving benefit payments as of such date).

 

8

--------------------------------------------------------------------------------


 

ARTICLE V.   Miscellaneous

 

5.1                                                   Employment Rights. 
Nothing under this Plan shall be construed to give any employee the right to
continue in employment with the Company or to any benefits not specifically
provided herein.

 

5.2                                                   Applicable Law.  This
Plan, to the extent it is not exempt therefrom, shall be governed and construed
in accordance with the applicable provisions of ERISA.  To the extent not
governed by ERISA, this Plan shall be governed and construed in accordance with
the laws of the State of Illinois, exclusive of conflict laws.

 

5.3                                                   Non-Alienation.  Except as
provided in Article VIII, Section 8 of the John Deere Pension Plan for Salaried
Employees, no right or benefit under this Plan shall be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance or charge and any attempt to
anticipate, alienate, sell, assign, pledge, encumber or charge the same shall be
null and void.  No right or benefit under this Plan shall in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
person entitled to such benefits except for such claims as may be made by the
Company.

 

5.4                                                   Withholding of Taxes.  The
Company, or its designee, may withhold from any amounts credited to or from any
payment of benefits under this Plan any income, employment or other taxes
required to be withheld, including any taxes for which the Company or its
designee may be liable with respect to the payment of such benefits.

 

5.5                                                   Funding and Rights Against
Assets.  The Company shall make all payments due under this Plan in cash from
its general assets and benefits payable under this Plan shall not be funded
through the use of a trust, insurance contracts or otherwise.  All expenses of
administering this Plan shall also be borne by the Company.  Neither
participating employees, nor their surviving spouses, shall have any interest
whatsoever in any specific assets of the Company on account of any benefits
payable under this Plan and their rights to receive such benefits shall be no
greater than the rights of any other unsecured creditor of the Company.

 

5.6                                                   Effect on Other Benefit
Plans.  Amounts credited or payable under this Plan shall not be considered
compensation for purposes of any qualified retirement plan maintained by the
Company.  The treatment of such amounts under any other plan of the Company
shall be determined under the provisions of such plan.

 

9

--------------------------------------------------------------------------------


 

APPENDIX A

 

ARTICLE A-1
APPLICATION; PAYMENT OF PLAN BENEFIT AFTER 2006

 

A-1.1      Application of this Article .  Notwithstanding anything in the Plan
to the contrary, the rules applicable to payment of Plan Benefits for
Participants who, as of 31 December 2006, have not commenced payment are set
forth in this Appendix A.

 

A-1.2      Retirement During Calendar Year 2007 or Later.  If a Participant
Retires after 31 December 2006, his Vested Plan Benefit shall be distributed in
a Lump Sum with a Payment Date that is the 15th day of the month following the
date that is (a) six months and one day following the date of his Retirement
plus (b) one day for every day of Vacation.  Such Lump Sum shall be calculated
using lump sum equivalency factors for a lump sum which is actuarially
equivalent to an immediate Single Life Annuity payable on the date determined in
accordance with clauses (a) and (b) of this Section A-1.2 and shall be based on
the Participant’s age on the date the Participant Retires plus one day for every
day of Vacation.

 

A-1.3      Termination During Calendar Year 2005 or Later.  If a Participant
incurs a Termination during calendar year 2005 or thereafter, his Vested Plan
Benefit shall be distributed in the form of a Lump Sum with a Payment Date that
is the later of (a) 31 January 2007 and (b) the 15th day of the month following
the date that is six months and one day after the date on which the Participant
incurred a Termination.  Such Lump Sum shall be calculated using lump sum
equivalency factors for a lump sum which is actuarially equivalent to a deferred
Single Life Annuity payable on the earliest date the Participant would be
eligible to receive unreduced benefits under the Salaried Pension Plan and based
on the Participant’s age on the date of payment.

 

A-1.4      Termination Prior to 1 January 2005.  If a Participant incurred a
Termination prior to 1 January 2005, but as of 31 December 2006 had not yet
commenced payment of his Vested Plan Benefit, such Vested Plan Benefit shall be
paid in a Lump Sum on or before 30 November 2007.  The amount of the
Participant’s Plan Benefit shall be determined in accordance with Sections 3.2
and 3.3.

 

A-1.5      One-Time Lump Sum.  Effective 1 January 2008, Participants shall
receive an amount equal to the interest that would be credited on their Account
for the period beginning on the date of Separation from Service and ending on
the sixth-month anniversary thereof, determined by using an interest rate equal
to the average yield in September of the preceding Plan Year on 30-year Treasury
Constant Maturities (as published in October by the Internal Revenue Service). 
This one-time lump sum payment shall be paid at the same time as the first
distribution of the Participant’s Vested Plan Benefit under the Plan.

 

Participants who Separated from Service after 31 December 2004 and before 1
January 2008 shall also receive a one-time lump sum cash payment equal to

 

A-1

--------------------------------------------------------------------------------


 

the amount that such Participants would have been paid had the preceding
paragraph been effective on the date of their Separation from Service, provided
that the average yield in September 2007 on 30-year Treasury Constant Maturities
(as published in October 2007 by the Internal Revenue Service) shall be used in
determining the amount of such one-time lump sum payment.  This one-time lump
sum payment shall be paid on or before 29 February 2008, but in no event earlier
than the date that is six months and one day after the date of the Participant’s
Separation from Service.

 

ARTICLE A-2
DEATH AND DISABILITY BENEFITS

 

A-2.1      Application of Article A-2.

 

(a)           Death.  This Article A-2 addresses the survivor benefit or death
benefit (in each case, if any) under this Plan with respect to a Participant who
incurs a Separation from Service due to his death on or after 1 January 2007.

 

(b)           Disability.  This Article A-2 addresses the Payment Date and the
Plan Benefit of a Participant who incurs a Separation from Service due to his
Disability on or after 1 January 2007.

 

A-2.2      No Additional Rights Because of Death.  No Vesting Solely as a Result
of Death.  No survivor or death benefit shall be payable to any person under
this Article A-2 in respect of a Participant unless the Participant had a Vested
Plan Benefit on the date of death.

 

A-2.3      Rules Based on Timing of Death.

 

(a)           Survivor or Death Benefits to Unmarried Participants.  If a
Participant is not married to a surviving spouse:

 

(1)           as of the date of his Separation from Service and (i) he is an
active employee (i.e., has not incurred a Separation from Service) of the
Company as of the date immediately preceding his Separation from Service and
(ii) such Separation from Service is by reason of the Participant’s death, no
survivor benefit or death benefit with respect to such Participant’s Vested Plan
Benefit, if any, shall be payable to any person and such Plan Benefit shall be
forfeited as of the date of death; or

 

(2)           as of the date of his death and his Separation from Service occurs
prior to the date of death, the survivor benefit or death benefit with respect
to such Participant’s Vested Plan Benefit, if any, shall be payable to such
Participant’s estate in accordance with the time and form of payment set forth
in Section A-2.3(c).

 

(b)           Separation From Service Due to Death.

 

(1)           If an active Participant (i.e., a Participant who has not incurred
a Separation from Service) who is Retirement Eligible incurs a Separation from

 

A-2

--------------------------------------------------------------------------------


 

Service due to his death and, as of the date of death, has been married to a
Spouse for at least one year immediately prior to the date of death, the
Surviving Spouse shall be paid a single lump sum equal to 55% of the Lump Sum
payable to the Participant had the Participant Retired on the date of his
death.  Such Lump Sum shall be calculated using lump sum equivalency factors for
a Single Life Annuity payable immediately based on the Participant’s age at the
date of death.  Notwithstanding anything in Section A-1.1, A-1.2 or A-1.3 to the
contrary regarding the time or form of payment, such lump sum distribution to
the Surviving Spouse shall be made on the 15th day of the month following the
month in which the Participant dies.

 

(2)           If an active Participant who is not Retirement Eligible incurs a
Separation from Service by reason of his death and, as of the date of death, has
been married to a Spouse for at least one year immediately prior to the date of
death, the Surviving Spouse shall be paid a single lump sum equal to 55% of the
Lump Sum payable to the Participant had the Participant lived until the earliest
date on which he would be eligible for an unreduced benefit under the Salaried
Pension Plan and then Retired.  Such lump sum payable to the Surviving Spouse
shall be calculated using the lump sum equivalency factors for a Lump Sum which
is actuarially equivalent to a deferred Single Life Annuity payable on the
earliest unreduced benefits date under the Salaried Pension Plan had the
Participant lived to Retire and based on the Participant’s age at the date of
death.  The Lump Sum payable pursuant to this Section A-2.3(b)(2) shall be paid
on the 15th day of the month following the month in which the Participant dies,
notwithstanding anything to the contrary in Section A-1.1, A-1.2 or A-1.3
regarding the time or form of payment.

 

(c)           Death After Separation from Service and Prior to Payment of Lump
Sum.  If a Participant dies after his Separation from Service but prior to the
receipt of the Lump Sum distribution, such Lump Sum shall be determined and paid
in accordance with Section A-1.2 or A-1.3, as applicable.

 

A-2.4      Separation from Service Due to Disability.

 

(a)           Separation from Service on or After 1 January 2007.  A Participant
who incurs a Separation from Service due to a Disability on or after 1
January 2007 shall receive a distribution of his Plan Benefit in a Lump Sum paid
in accordance with Section A-1.2 or A-1.3.  The Participant’s immediate Single
Life Annuity, which is then converted into a Lump Sum in accordance with
Section 3.3, shall be determined in accordance with Section 3.2 as though the
Participant (i) had remained employed with the Company until the first day of
the calendar month following his or her 65th birthday, (ii) received pay,
determined as of the end of the elimination period under the John Deere Long
Term Disability Plan for Salaried Employees, until the date in (i) above, and
(iii) then incurred a Separation from Service with the Company.

 

(b)           Separation From Service Prior to 1 January 2005.  If a Participant
incurred a Separation from Service due to Disability prior to 1 January 2005, is
entitled to a Plan Benefit based in part on credit for service with the Company
after 31 December 2004 and, as of 1 January 2005, has not commenced payment of
his Plan

 

A-3

--------------------------------------------------------------------------------


 

Benefit, such Plan Benefit shall be paid in a Lump Sum in accordance with
Section A-1.2 or A-1.3; provided, however, that if the date specified for
payment under Section A-1.2 or A-1.3 is prior to 30 November 2007, such Lump Sum
shall be paid on or before 30 November 2007.  The amount of the Participant’s
Plan Benefit shall be determined in accordance with Section 3.2 and
Section A-2.4(a).

 

(c)           The provisions of this Section A-2.4 shall be superseded by
Section A-2.3 in the event that a Participant’s death occurs prior to payment of
his entire Plan Benefit.

 

A-2.5      Return to Work Following Disability.  If a Participant who has
commenced payment of his Plan Benefit returns to work with the Company following
his Separation from Service due to Disability and is eligible to become a
Participant upon such return to work, such Participant shall begin accruing a
new Plan Benefit.  The determination of such Participant’s new Plan Benefit
shall include the period beginning on the date of such Participant’s initial
Separation from Service and ending on his subsequent Separation from Service
following his return to work.  Upon such Participant’s subsequent Separation
from Service, the Participant’s new Plan Benefit shall equal his or her
(i) Aggregate Plan Benefit, less (ii) the Lump Sum value of the Plan Benefit
which the Participant previously received with interest credited from the date
of receipt through the date of subsequent payment using the interest rate
described in Section 3.3, and shall be paid to the Participant in a Lump Sum in
accordance with Section A-1.2 or A-1.3, as applicable, based on the date of such
subsequent Separation from Service.  For purposes of this Section A-2.5, the
Participant’s Aggregate Plan Benefit means the Plan Benefit the Participant
would be entitled to receive had he or she remained continuously employed with
the Company from his initial date of hire through the date of the Participant’s
subsequent Separation from Service, recalculated pursuant to Section 3.2 based
on all service with the Company and all compensation paid by the Company, solely
to the extent that such service and compensation are considered under the
Salaried Pension Plan.

 

A-4

--------------------------------------------------------------------------------


APPENDIX B

 

ARTICLE B-1
MISCELLANEOUS PROVISIONS

 

B-1.1       Application of this Article.  For purposes of clarification, the
provisions in this Appendix B supplement the provisions in Appendix A, and are
effective 1 January 2007 unless otherwise provided.

 

B-1.2       Impact of Vacation.  If a Participant’s Retirement occurs
immediately prior to or during such Participant’s Vacation, then, solely for
purposes of determining the amount of the Plan Benefit for a Participant, such
Participant’s Separation from Service shall be determined in accordance with the
Prior Plan and the Participant shall be eligible to accrue benefits in
accordance with the Plan until such Separation from Service; provided, however,
that solely for purposes of this Section B-1.2, Vacation shall exclude any day
of vacation not used by the Participant to extend his service under the Salaried
Pension Plan.

 

B-1.3       Impact of Leave of Absence and Special Paid Leave of Absence.

 

(a)           Leave of Absence.  If a Participant who has commenced payment of
his Plan Benefit returns to work with the Company following his Separation from
Service due to an approved Leave of Absence and is eligible to become a
Participant upon such return to work, such Participant shall begin accruing a
new Plan Benefit.  Upon such Participant’s subsequent Separation from Service,
the Participant’s new Plan Benefit shall equal his or her (i) Aggregate Plan
Benefit, less (ii) the Plan Benefit which the Participant previously received
with interest credited annually using the interest rate described in
Section 3.3, and shall be paid to the Participant in a Lump Sum in accordance
with Section A-1.2 or A-1.3, as applicable, based on the date of such subsequent
Separation from Service.  For purposes of this Section B-1.3, the Participant’s
Aggregate Plan Benefit means the Participant’s Plan Benefit determined as though
the Participant had never commenced payment of his Plan Benefit upon the
original Separation from Service, recalculated pursuant to Section 3.2 based on
all service with the Company and all compensation paid by the Company, solely to
the extent that such service and compensation are considered under the Salaried
Pension Plan.

 

(b)           Special Paid Leave of Absence.  Solely for purposes of determining
the amount of such Participant’s Vested Plan Benefit, a Participant who incurs a
Separation from Service by reason of a Special Paid Leave of Absence shall
receive a distribution of his Plan Benefit in a Lump Sum paid in accordance with
Section A-1.3.  The Participant’s immediate Single Life Annuity, which is then
converted into a Lump Sum in accordance with Section 3.3, shall be determined in
accordance with Section 3.2 as though the Participant (i) had remained employed
with the Company until the expiration of such Participant’s Special Paid Leave
of Absence, (ii) received pay, determined as of the date of the Participant’s
commencement of the Special Paid Leave

 

B-1

--------------------------------------------------------------------------------


 

of Absence, until the date in (i) above, and (iii) then incurred a Separation
from Service with the Company.

 

B-1.4       No Acceleration or Delay.  The Administrator shall not accelerate or
delay payment under the Plan except to the extent that such acceleration or
delay shall not cause any person to incur additional taxes, interest or
penalties under Section 409A (“Section 409A Compliance”).

 

ARTICLE B-2
AMENDMENT AND TERMINATION

 

B-2.1       Amendment and Termination.  Notwithstanding any provision in this
Plan to the contrary, the Board of Directors, the Committee, or the Deere &
Company Management Compensation Committee shall have the unilateral right to
amend, modify or terminate the Plan at any time.  The Vice President of Human
Resources of the Company shall have the unilateral right to amend or modify the
Plan to the extent the Vice President of Human Resources of the Company deems
such action to be necessary or advisable to avoid the imposition on any person
of adverse or unintended tax consequences under Section 409A.  Any
determinations made by the Board of Directors, the Committee, the Management
Compensation Committee, or the Vice President of Human Resources of the Company
under this Section B-2.1 shall be final, conclusive and binding on all persons.

 

B-2.2       Plan Benefit in the Event of Termination.  With respect to a
Participant’s Plan Benefit, if the Plan is terminated, Plan Benefits shall be
paid in accordance with Appendix A, unless the Board of Directors or the
Committee, in its discretion and in full and complete settlement of the
Company’s obligations under this Plan, causes the Company to distribute the full
amount of a Participant’s then accrued and Vested Plan Benefit to the
Participant in a Lump Sum; provided, that such distribution may be effected in a
manner that will result in Section 409A Compliance.

 

ARTICLE B-3
DEFINITIONS

 

B-3.1       Section References.  All references to sections are, unless
otherwise indicated, references to sections of the Plan, including the
appendices.

 

B-3.2       Terms Defined.  Except as otherwise provided, whenever used in
Appendix A, the following terms shall have the meanings set forth below:

 

“Annuity” means a Single Life Annuity or a Joint and Survivor Annuity.

 

“Committee” means the Company’s Pension Plan Oversight Committee.

 

“Disability” shall have the same meaning as under the Salaried Pension Plan or
the John Deere Long-Term Disability Plan for Salaried Employees.

 

B-2

--------------------------------------------------------------------------------


 

“Joint and Survivor Annuity” shall have the meaning set forth in the Salaried
Pension Plan.

 

“Lump Sum” means the actuarial equivalent of a Participant’s Plan Benefit
payable in a single cash lump sum on the Payment Date.

 

“Payment Date” means the date the Participant receives his Plan Benefit, in all
cases in accordance with the applicable provisions of the Plan.

 

“Plan Benefit” means, as of a given date, the total benefit payable under the
Plan to a Participant, expressed as a Single Life Annuity in accordance with the
rules of Section 3.2, commencing on the Participant’s Normal Retirement Date or
Postponed Retirement Date, as applicable, that a Participant has accrued under
the Plan.

 

“Prior Plan” means the terms of the Plan in effect immediately prior to 1
January 2005, as set forth in the Company’s written documents, rules, practices
and procedures applicable to this Plan.

 

“Retirement” or “Retire” means a Separation from Service by a Participant who is
then Retirement Eligible.

 

“Retirement Eligible” means eligible for a normal retirement benefit or an early
retirement benefit within the meaning of the terms of the Salaried Pension Plan
in effect as of 1 January 2007.

 

“Section 409A” means Section 409A of the Code and the applicable rulings and
regulations promulgated thereunder.

 

“Section 409A Compliance” has the meaning set forth in Section B-1.4.

 

“Separation from Service” means, with respect to a Participant, a separation
from service within the meaning of the default rules of Section 409A; provided
that:

 

(1)           for purposes of determining which entities are treated as a single
“service recipient” with the Company, the phrase “at least 20 percent” shall be
substituted for the phrase “at least 80 percent” each place it appears in
Sections 1563(a)(1), (2) and (3) of the Code and Section 1.414(c)-2 of the
Treasury Regulations, as permitted under Section 1.409A-1(h)(3) of the Treasury
Regulations; and

 

(2)           a Participant absent from work due to Disability shall incur a
Separation from Service 29 months after the date on which the Participant was
first Disabled.

 

B-3

--------------------------------------------------------------------------------


 

“Single Life Annuity” means a Participant’s Plan Benefit payable in monthly
installments over the life of the Participant, commencing as of the Payment Date
and ending with the payment due for the month in which the Participant dies,
with no further payments on his behalf after his death.

 

“Special Paid Leave of Absence” has the meaning set forth in the Deere & Company
Policy for Special Paid Leave of Absence for Salaried Employees.

 

“Termination” means a Separation from Service by a Participant who is not
Retirement Eligible.

 

“Vacation” means one or more days, as the case may be, of such vacation to which
the Participant is entitled pursuant to the policies and practices of the
Company then in effect and (i) as of the date of the Participant’s Separation
from Service, deferred from a prior anniversary year and unused as of such
Separation from Service, (ii) earned in the current anniversary year and unused
as of such Separation from Service and (iii) if a Participant’s Vacation
described in clause (i) or (ii) of this definition is used in the anniversary
year following the anniversary year in which such Separation from Service
occurs, earned in such following anniversary year, whether or not used by the
Participant.

 

“Vested Plan Benefit” means the portion of the Participant’s Plan Benefit that
has vested in accordance with Article 3.

 

B-4

--------------------------------------------------------------------------------